Scott, J.
The allowance of the value of the wife’s property was unauthorized. The error can, however, be corrected by reducing the judgment by thirty-eight dollars, and affirming it as reduced, without costs. As to the other property, I am inclined to think that the proof of value was sufficient and the best that plaintiff could be expected to offer under *659the circumstances. The plaintiff is not to be denied all relief, because, owing to the destruction of his property, he cannot give exact expert evidence of value.
Judgment should be modified by the deduction of thirty-eight dollars, and as modified should be affirmed, without costs.
Dugko, J., concurs.